 


109 HR 1470 IH: To amend the Internal Revenue Code of 1986 to provide a tax credit to individuals who make contributions to finance the non-Federal share of projects of the Army Corps of Engineers.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1470 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit to individuals who make contributions to finance the non-Federal share of projects of the Army Corps of Engineers. 
 
 
1.Credit for contributions for non-Federal share of Army Corps of Engineers projects 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to other credits) is amended by inserting after section 30A the following new section: 
 
30B.Contributions for non-Federal share of Army Corps of Engineers projects 
(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the aggregate Army Corps of Engineers project contributions made by the taxpayer during such taxable year. 
(b)Army Corps of Engineers project contributionFor purposes of this section, the term Army Corps of Engineers project contribution means any amount paid or incurred to any Federal, State, or local government, or instrumentality thereof, for the non-Federal share of any water resources project carried out by the Secretary of the Army acting through the Chief of Engineers. 
(c)Denial of double benefitNo amount taken into account under this section shall be taken into account in determining any other credit or deduction under this chapter. 
(d)Application with other creditsThe credit allowed by this section shall not exceed the sum of— 
(1)the regular tax for the taxable year reduced by the sum of the credits allowed under this part (other than this section), and 
(2)the tentative minimum tax for the taxable year.. 
(b)Clerical amendmentThe table of sections of such subpart is amended by inserting after the item relating to section 30A the following new item: 
 
 
Sec. 30B. Contributions for non-Federal share of Army Corps of Engineers projects . 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act in taxable years ending after such date.  
 
